Per Curiam:

The only question presented in this case is whether a defendant in a suit to quiet the title to a tract of land, in her cross-petition against a co-defendant who claimed a conveyance of her interest in the land by a quitclaim deed, stated facts sufficient, as against an objection to the introduction of evidence thereunder, to entitle her to have the deed set aside if the allegations of her cross-petition were fully sustained by the evidence.
By a strictly grammatical construction as to what representation she relied upon, thereby being induced, to make a quitclaim deed, the pleading is probably insufficient to state a cause of action. But looking to the evident intendment of the pleading, she means to convey the idea that she relied upon all the representations, which she describes as false, as reasons which induced her to make the deal. Viewed in this light the pleading was sufficient.
The order of the court sustaining the objection and the judgment thereafter rendered in accordance with such ruling are therefore reversed, and the case is remanded with instructions to overrule the objection and to proceed in accordance with the views herein expressed.